                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


ARCHITECTURAL BUSSTRUT                                Case No. 0:19-cv-00968-DSD-ECW
CORPORATION d/b/a busSTRUT,

                     Plaintiff,

vs.

TARGET CORPORATION,

                     Defendant.


      DEFENDANT’S NOTICE OF MOTION FOR SUMMARY JUDGMENT


TO:    PLAINTIFF ABOVE-NAMED AND ITS ATTORNEYS, JEREMY A.
       FIELDING, ESQ. AND MICHAEL KALIS, ESQ., KIRKLAND & ELLIS LLP,
       1601 ELM STREET, DALLAS, TX 75201; AND GREGORY A. ABBOTT, ESQ,
       ABBOTT LAW OFFICE, P.O. BOX 24443, MINNEAPOLIS, MN 55424.

       PLEASE TAKE NOTICE that on June 3, 2021 at 1:30 p.m., via videoconference

before the Honorable David S. Doty, for the United States District Court for the District of

Minnesota, Defendant Target Corporation (“Defendant”) will move the Court for an Order

granting its Motion for Summary Judgment. Defendant’s motion will be based on the

motions papers submitted, and all other matters contained in the file. The hearing is

scheduled for thirty minutes of oral argument, with each side having fifteen minutes for

argument.
Dated: March 4, 2021       WINTHROP & WEINSTINE, P.A.


                           By: s/ Lisa B. Ellingson
                              Matthew R. McBride, #0261981
                              Quin C. Seiler, #0396699
                              Lisa B. Ellingson, #0389458

                           3500 Capella Tower
                           225 South Sixth Street
                           Minneapolis, MN 55402
                           T: (612) 604-6400F: (612) 604-6800
                           mmcbride@winthrop.com
                           qseiler@winthrop.com
                           lellingson@winthrop.com

                           Attorneys for Defendant
                           Target Corporation


21355319v1




                       2
